Citation Nr: 1326641	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from November 1961 to March 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if any action on his part is required. 


REMAND

The Veteran's service- connected disabilities are posttraumatic stress disorder (PTSD), rated 50 percent; residuals of a right arm fracture, rated 10 percent; and tinnitus, rated 10 percent.  Because the PTSD (by way of stressor event underlying the diagnosis) and the right arm fracture residuals share a common etiology, the ratings for such disability, combined, are considered a single disability rated 60 percent.  Consequently, the schedular requirements for a TDIU rating in 38 C.F.R. § 4.16 are met. 

While the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2012).  

March and May 2010 VA examination reports and the Veteran's May 2011 Veteran's Application for Increased Compensation Based on Unemployability show that the Veteran graduated second in his electrician school class in service, worked in a steel mill for 1 year, then worked for 25 years as an engineer, repairing machines, after which he retired; that he has also been employed doing carpentry and construction; and that as of May 2011 he was occasionally helping out his brother in law at a Recreational Vehicle park he owned.  

Originally, in May 2010, the Veteran based his claim for TDIU solely on his service-connected PTSD.  However, in the August 2010 notice of disagreement, his representative argued that he is unemployable due to the combined effects of his PTSD, right arm fracture residuals, and tinnitus.  

While the Veteran was afforded VA psychiatric and right wrist examinations in May 2011 (when the psychologist opined that the Veteran appeared able to work currently, and his right wrist examiner opined that sedentary work or the type of work the Veteran did prior to retirement (lab technician) would be feasible, a file supervisor entered into the record a quotation from a statement by a VA psychologist that the Veteran was rendered unemployable by his PTSD symptoms (which had increased in severity).  Updated VA treatment records have not been associated with the record.   Furthermore, the record does not include a medical professional's opinion regarding the combined effect of the veteran's service connected disabilities on his employability.  Accordingly, further development of the medical evidence is needed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record updated complete clinical records of all VA evaluations and treatment the Veteran has received for his service-connected disabilities since May 2010 (to specifically include complete clinical records of all evaluations and treatment he received from the psychologist who provided the January 28, 2012 opinion regarding the effect of PTSD on the Veteran's employability.   The RO should also arrange for exhaustive development regarding the nature and extent of all work the Veteran has done since he retired. 

3.  After the development sought above is completed, the RO should arrange for the Veteran to be examined by a psychologist or psychiatrist to ascertain the combined impact of his service connected disabilities (PTSD, right wrist fracture residuals, and tinnitus) on his employability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  In light of the allegation of worsening, the examiner should make findings regarding the current symptoms (and their frequency and severity) of the PTSD.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Do the Veteran's service-connected PTSD, right wrist fracture residuals, and tinnitus (combined) render him incapable of participating in any regular substantially gainful employment consistent with his education and occupational experience (but disregarding his age as that is not a factor for consideration)?  If the response is no, please identify the types of employment that remain feasible despite these disabilities, and those types of employment that would be precluded by the combined effect of the disabilities.  .  

The examiner must explain the rationale for all opinions.  

4.  The RO should then review the record and readjudicate the claim for a TDIU rating (addressing any inextricably-intertwined claims raised by the results of the development sought).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

